                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    §
                                                    § CASE NUMBER 4:21-MJ-00037-KPJ
v.                                                  §
                                                    §
                                                    §
JENNIFER LEIGH RYAN                                 §


                                             ORDER

       On October 21, 2020, the President signed into law the Due Process Protections Act,

Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), which amends Federal Rule of Criminal

Procedure 5 (Initial Appearance). Counsel should immediately read the amendment to

Rule 5(f)(1) of the Federal Rules of Criminal Procedure, which became effective upon

enactment, and is entitled “Reminder of Prosecutorial Obligation”.

       By this written Order – issued to the prosecution and defense counsel – the Court confirms

the disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and the possible consequences of violating such Order under applicable law.

       This written Order is entered pursuant to Rule 5(f)(1) of the Federal Rules of Criminal

Procedure and is in addition to any oral order entered by the Court on the first scheduled court date

when both the prosecutor and defense counsel were present.

       So ORDREED and SIGNED this 15th day of January 2021.




                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
